Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-29-2007

Tillio v. Mendelsohn
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1123




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Tillio v. Mendelsohn" (2007). 2007 Decisions. Paper 174.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/174


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT



                                     No. 07-1123
                                     __________

                             PATRICK D. TILLIO, SR.

                                                       Appellant
                                          v.

                              JULES MENDELSOHN

                              ____________________

                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                             (D. C. No. 06-cv-01977)
                      District Judge: Hon. Cynthia M. Rufe
                            ______________________

                     Submitted under Third Circuit LAR 34.1(a)
                                  July 25, 2007


           Before: BARRY, CHAGARES AND ROTH, Circuit Judges

                          Opinion filed November 29, 2007

                                     __________

                                    OPINION
                                    ___________

PER CURIAM

    Appellant Patrick D. Tillio, Sr. appeals from the District Court’s order dismissing his
pro se complaint for failure to prosecute. We will affirm.

       In May 2006, Tillio filed a pro se complaint apparently arising out of the tax sale of

his property. The next month, Tillio attempted to serve the defendant with the summons and

complaint. No further activity in the case occurred until November 28, 2006, when the

District Court ordered Tillio to show cause within 14 days why the action should not be

dismissed for failure to prosecute. Tillio failed to respond, and the District Court dismissed

the action on December 20, 2006. This timely appeal followed.

       Even according Tillio the special consideration afforded to pro se litigants, we

conclude that the District Court did not abuse its discretion. After several months of

inactivity, the District Court directed Tillio to show cause why the case should not be

dismissed, warned him that failure to comply with its show cause order could result in

dismissal, and provided him an opportunity to respond. Tillio has not explained his failure

to prosecute this action, and there is no indication that he failed to receive the show cause

order or that he did not understand it.

       For these reasons, we will affirm the District Court’s order dismissing the case.




                                              2